--------------------------------------------------------------------------------

EXHIBIT 10.1
 
EMPLOYMENT AGREEMENT
 
This agreement is between Roomlinx Inc., a Nevada corporation (“Employer”or
“Company”) and Edouard Garneau (“Employee”), and shall be effective as of
October 1st 2010 (the “Effective Date”).
 
1.           Appointment.  Employer hereby employs Employee and Employee agrees
to serve as Employer’s Chief Financial Officer or in such additional or
alternative position(s) as Employer’s Chairman of the Board (the “Chairman”) or
Board of Directors (the “Board”) shall in their sole discretion designate from
time to time, whether for Employer and/or any subsidiary, affiliate or corporate
parent. Employee may terminate his employment with Employer for Good Reason if
Employer fails to remedy substantially, within 30 days of receiving written
notice from Employee of the existence of Good Reason, the conditions underlying
or giving rise to Good Reason.  For purposes of this paragraph, “Good Reason”
shall exist if, without Employee’s consent: (i) Employer materially reduces
Employee’s compensation during the term of this Agreement, other than as part of
an across-the board salary and/or benefits reduction that applies generally to
all of Employer senior executives; (ii) Employer relocates Employee’s principal
work site to a site outside the greater Denver metropolitan area; or (iii)
Employer materially reduces Employee’s reporting relationship or day-to-day
duties and responsibilities.  If Employee terminates his employment for Good
Reason as specified in this paragraph, the termination shall for all purposes be
treated as a termination by Employer without cause pursuant to paragraph 10(b)
below.  Employee shall at all times faithfully and to the best of his abilities
and experience, and in accordance with the standards and ethics of the business
in which Employer is engaged, perform all duties that may be required of him by
this agreement, Employer policies and procedures, and the directives of the
Board and the Chairman of Employer and/or any subsidiary, affiliate or corporate
parent.
 
2.           Salary, Salary Review and Bonus.  Employee’s starting base salary
shall be $150,000per year, payable in equal installments in accordance with
Employer’s standard payroll practice, less customary or legally required
withholdings and any setoffs necessary to satisfy any debt owed by Employee to
Employer.  Employer may, in its sole discretion, increase Employee’s base
salary, as and when Employer deems appropriate.  Employer’s Compensation
Committee shall, no less frequently than annually, consider Employee’s
eligibility for payment of a bonus based on Employee’s performance, as, when,
and in an amount determined by the Compensation Committee and/or Board in its
sole discretion. Both parties agree that, assuming his full achievement of all
relevant performance criteria and any milestones established by the Compensation
Committee and/or Board and agreed to by Employee, Employee shall have a target
bonus of at least 100% of his base salary specified above and that the
Compensation Committee shall consider this target bonus when determining the
amount of Employee’s bonus per year.
 
Stock Options. Employer shall grant Employee incentive stockoptions to purchase
40,000 shares of Employer’s common stock (the “Options”) at an exercise price
equal to the Company’s common stock price at close of business on the Effective
Date. The Options shall vest equally over a 3 year period, and shall be subject
to the terms and conditions of the Stock Option Agreements and the Employer
Stock Option and Incentive Plan (the “Plan”), the terms of which shall take
precedence over any conflicting term of this agreement unless such term is
specifically incorporated by reference into the Plan or the Stock Option
Agreements.
 
 
1

--------------------------------------------------------------------------------

 
 
3.           Fringe benefits.
 
  Insurance. Employee and his dependents shall be eligible for coverage under
the group insurance plans made available from time to time to Employer’s
executive employees.  The premiums for the coverage of Employee and his
dependents under that plan shall be paid in full by the Company.
 
  a.           Expenses. Subject to Employer’s policies and procedures for the
reimbursement of business expenses incurred by its executive employees, Employer
shall reimburse Employee for all reasonable and necessary expenses incurred by
Employee in connection with the performance of his duties under this agreement.
 
  b.           Miscellaneous benefits.  Employee shall receive all material
fringe benefits that Employer may from time to time offer generally to its other
executive employees.
 
  c.           Liability Insurance.  Employer shall provide Employee with
insurance relating to the performance of his duties for Employer (such as
Dirctors & Officers Liability Insurance) to the same extent such insurance is
provided to Employer’s other Executive Officers.
 
4.           Paid Leave.
 
  a.           Vacation.  Employee shall be entitled to at least 20 days of
vacation per calendar year. Upon termination of Employee’s employment, Employer
shall pay Employee the cash value of the prorated portion of his vacation
entitlement during the year of termination, less the value of the vacation time
used during that year.    Paid vacation is a benefit of time, not money;
therefore, Employee shall not be entitled to payment in lieu of taking earned
vacation time, except on termination of Employee’s employment with Employer.
 
  b.           Sick leave and Holidays.  Employee shall receive paid sick leave
and holidays under the guidelines for such leave applicable from time to time to
Employer’s executive employees.
 
 
5.           Source of Payments.  All payments to be made to Employee under this
agreement shall be paid from Employer’s general funds.  No special or separate
fund shall be established and no other segregation of assets shall be made to
assure payment.  Neither this agreement nor any action taken hereunder shall be
construed to create a trust of any kind.  To the extent that any person has any
right to receive payments from Employer under this agreement, that right shall
be no greater that the right of any unsecured creditor of Employer.
 
 
2

--------------------------------------------------------------------------------

 
 
8.           Unfair Competition.
 
  a.           Covenants.  During Employee’s employment with Employer and for a
period of one year after termination of that employment (the “Noncompetition
Period”), Employee shall not, directly or indirectly, as an officer, director,
employee, consultant, owner, shareholder, adviser, joint venturer, or otherwise,
compete with Employer or its subsidiaries anywhere in the United States of
America (the “Protected Region”) in any line of business in which Employer was
engaged at any time during Employee’s employment with Employer.  This covenant
shall not prohibit Employee from owning less than two percent of the securities
of any competitor of Employer, if such securities are publicly traded on a
nationally recognized stock exchange or over-the-counter market.
 
  b.           Acknowledgments.  Employee acknowledges that the foregoing
geographic restriction on competition is fair and reasonable, given the nature
and geographic scope of Employer’s business operations and the nature of
Employee’s position with Employer.  Employee also acknowledges that while
employed by Employer, Employee will have access to information that would be
valuable or useful to Employer’s competitors, and therefore acknowledges that
the foregoing restrictions on Employee’s future employment and business
activities are fair and reasonable.
 
  c.            Survival.  Employee’s obligations under this paragraph 8 shall
survive the termination of Employee’s employment with Employer and the
termination or expiration of this agreement and shall thereafter be enforceable
whether or not such termination is claimed or found to be wrongful or to
constitute or result in a breach of any contract or of any other duty owed or
claimed to be owed to Employee by Employer or any employee, agent or contractor
of Employer.
 
  d.            Remedies.  Employee acknowledges that if Employee breaches any
obligation under this paragraph 8, Employer may suffer harm. .
 
9.           Relationship Between this Agreement and Other Employer
Publications.  In the event of any conflict between any term of this agreement
and any Employer contract, policy, procedure, guideline or other publication,
the terms of this agreement shall control.
 
10.         Term and Termination.
 
      a.            Term.  Employee’s employment shall at all times be at
will.  Employee or Employer may terminate Employee’s employment at any time,
with or without cause, and with or without prior notice, procedure or formality.
This Agreement shall be effective for a period of one-year and shall
automatically renew for successive one-year terms unless either party provides
the other with notice of non-renewal at least 30 days prior to the end of the
then current term.
 
 
3

--------------------------------------------------------------------------------

 
 
  b.           Termination by Employer Without Cause.  Employer may in its sole
discretion terminate Employee’s employment at any time without cause.  If
Employer does so, following Employee’s execution of a legal release in a form
satisfactory to Employer in its sole discretion and drafted so as to ensure a
final, complete and enforceable release of all claims that Employee has or may
have against Employer relating to or arising in any way from Employee’s
employment with Employer and/or the termination thereof, and complete and
continuing confidentiality of Employer’s proprietary information and trade
secrets, the circumstances of Employee’s separation from Employer, and
compensation received by Employee in connection with that separation, Employer
shall pay Employee severance compensation equal to twelvemonths of Employee’s
then current base salary.  Such severance compensation shall be payable in
accordance with Employer’s customary pay schedules in equal bi-monthly
installments, less customary or legally required withholdings, beginning in the
month following the termination date.  If Employer terminates this agreement at
any time without cause under this subparagraph, pays Employee all salary and
vacation compensation earned and unpaid as of the termination date, and offers
to pay Employee severance compensation in the amount and on the terms specified
above, Employer’s acts in doing so shall be in complete accord and satisfaction
of any claim that Employee has or may at any time have for compensation or
payments of any kind from Employer arising from or relating in whole or part to
Employee’s employment with Employer and/or this agreement.  Because this
paragraph is intended to provide compensation to enable Employee to support
himself in the event of Employee’s loss of employment under certain
circumstances specified herein, Employee’s right to severance pay under this
subparagraph shall not be triggered by the sale of all or a portion of
Employer’s stock or assets, unless, pursuant to the terms of Section 1, such
sale results in Employee’s loss of his then-current position and Employee is not
offered a similar position with the surviving or successor entity on terms
similar to those set forth in this agreement.
 
  c.            Termination by Employer for Cause.  Employer may terminate
Employee’s employment effective immediately, with Employer only obligation being
the payment of salary and accrued, unused vacation compensation earned as of the
date of termination and without liability for severance compensation of any
kind:  ; (i) if Employee is convicted of any felony involving dishonesty;
discriminatory or harassing behavior that directly impacts Employee’s duties
under this Agreement; (ii) for theft, conversion, embezzlement or
misappropriation of funds or other assets of Employer or any of its subsidiaries
or affiliates; (iii) intentional, grossly negligent or unlawful misconduct by
Employee which causes harm to Employer or its subsidiaries; or (iv) for repeated
failure to follow the reasonable directives of any supervisor.
 
  d.           Termination Upon Employee’s Death.  This Agreement and Employee’s
employment with Employer shall terminate upon Employee’s death.  All stock
options held by the Employee shall become fully vested.  Thereafter, Employer
shall pay to Employee’s estate all compensation, fully earned, and benefits
vested.
 
11.         Successors and Assigns.  Employer, its successors and assigns may in
their sole discretion assign this agreement, with or without Employee’s consent,
to any person or entity in connection with a change of control or other sale or
disposition of all or substantially all of the stock or assets of Employer or
any parent company thereof.  This agreement thereafter shall bind, and inure to
the benefit of, Employer’s successor or assign.  Employee shall not assign
either this agreement or any right or obligation arising thereunder.
 
 
4

--------------------------------------------------------------------------------

 
 
12.         Miscellaneous.
 
  a.           Governing Law. This agreement, and all other disputes or issues
arising from or relating in any way to Employer relationship with Employee,
shall be governed by the internal laws of the State of Colorado, irrespective of
the choice of law rules of any jurisdiction.
 
  b.           Severability. If any court of competent jurisdiction declares any
provision of this agreement invalid or unenforceable, the remainder of the
agreement shall remain fully enforceable.  To the extent that any court
concludes that any provision of this agreement is void or voidable, the court
shall reform such provision(s) to render the provision(s) enforceable, but only
to the extent absolutely necessary to render the provision(s) enforceable.
 
  c.           Integration.  This agreement constitutes the entire agreement of
the parties and a complete merger of prior negotiations and agreements and,
except as provided in the preceding subparagraph, shall not be modified by word
or deed, except in a writing signed by Employee and Employer’s Chairman of the
Board.
 
  d.          Waiver. No provision of this agreement shall be deemed waived, nor
shall there be an estoppel against the enforcement of any such provision, except
by a writing signed by the party charged with the waiver or estoppel.  No waiver
shall be deemed continuing unless specifically stated therein, and the written
waiver shall operate only as to the specific term or condition waived, and not
for the future or as to any act other than that specifically waived.
 
  e.          Construction. Headings in this agreement are for convenience only
and shall not control the meaning of this agreement.  Whenever applicable,
masculine and neutral pronouns shall equally apply to the feminine genders; the
singular shall include the plural and the plural shall include the
singular.  The parties have reviewed and understand this agreement, and each has
had a full opportunity to negotiate the agreement’s terms and to consult with
counsel of their own choosing.  Therefore, the parties expressly waive all
applicable common law and statutory rules of construction that any provision of
this agreement should be construed against the agreement’s drafter, and agree
that this agreement and all amendments thereto shall be construed as a whole,
according to the fair meaning of the language used.
 
   f.          Disputes. Any action arising from or relating any way to this
agreement, or otherwise arising from or relating to Employee’s employment with
Employer, shall be tried only in the state or federal courts situated in Denver,
Colorado.  The parties consent to jurisdiction and venue in those courts to the
greatest extent possible under law.
 
[signature page follows]
 
 
5

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have executed this agreement to be effective as
of the date first above written.
 
Employee:

     /s/ Edouard Garneau   Edouard Garneau   Employer:  

 
Roomlinx Inc.
 

By:  /s/ Michael S. Wasik   Michael S. Wasik

 
 
6